UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 17, 2010 MODERN RENEWABLE TECHNOLOGIES INC. (Exact Name of Registrant as Specified in Charter) Nevada (State or Other Jurisdiction of Incorporation) 333-1133537 (Commission File Number) 35-2302128 (I.R.S. Employer Identification No.) 4th Way, #505 Ft. Lauderdale, Fla 33309 (Address of Principal Executive Offices) (954) 492-9200 (Issuer Telephone Number) Copies to: JPF Securities Law, LLC 19720 Jetton Road, Suite 300 Cornelius, NC 28031 (704) 897-8334 Tel (980) 422-0334Fax Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 DFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c)) MODERN RENEWABLE TECHNOLOGIES, INC. CURRENT REPORT ON FORM 8-K TABLE OF CONTENTS Item2.03Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant Item 9.01Financial Statements and Exhibits SIGNATURES Exhibit 10.1 – Promissory Note by and between Modern Renewable Technologies, Inc. and JPF Securities Law, LLC 2 Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant Modern Renewable Technologies, Inc. (the “Company”, “MRNZ”, or the “Registrant”) has engaged in certain financing activities that have resulted in the creation of a direct financial obligation of the Company under an off-balance sheet arrangement. These transactions were entered into because MRNZ lacked adequate capital resources to pay for certain professional fees such as payment to special securities counsel. The direct financial obligations and/or off-balance sheet arrangements are as follows: On September 17, 2010, the Company signed a Promissory Note with JPF Securities Law, LLC (“JPF”), stating that the Company promised to pay to the order of JPF the sum of SEVEN THOUSAND FIVE HUNDRED ($7,500) DOLLARS, with an interest rate of 10% per annum, payable on September 14, 2011. The Promissory Note is attached as Exhibit 10.1. The interest shall be computed on a 365-day year or 366-day year as applicable and actual days lapsed. Payments under the Promissory Note shall be applied in the following order: (i) to the payment of interest on the Note; (ii) to the payment of costs and expenses which the Company is required to pay pursuant to the provisions of the Note; (iii) to the payment of outstanding principal. Item 9.01 Financial Statements and Exhibits Exhibit 10.1 – Promissory Note by and between Modern Renewable Technologies, Inc. and JPF Securities Law, LLC 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: September 20, 2010 MODERN RENEWABLE TECHNOLOGIES, INC. By: /s/ Randy White Randy White Principal Executive Officer 4 Exhibit Index Exhibit 10.1 – Promissory Note by and between Modern Renewable Technologies, Inc. and JPF Securities Law, LLC 5
